DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 3/19/2021.    Claims 1, 4, 7-9, 14, 16-17, 20-21, 24, 32, 35, 37, and 39-40 are allowed.



REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed toward a mattress that includes, inter alia, multiple sets of air cells that are additionally recited to be in a specific “adjacent” configuration.  While the cited prior art (for example US Patent Application Publication 2011/0296621 to McKenna) teaches an invention that is similar, Applicant’s arrangement of cells is different, and there is no motivation to reconfigure the cells McKenna in the claimed manner.  Applicant’s invention was previously rejected in the office action dated 6/3/21, however, in view of Applicant’s remarks dated 3/19/21, as well as additional consideration and panel decision from the pre-appeal brief review dated 9/24/21, the prior rejections have been withdrawn.
 
CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MYLES A THROOP/Primary Examiner, Art Unit 3673